Opinion of
WiLLARD, A. J.
I concur in the result arrived at by the Chief Justice, but do not find it necessary to consider the validity of the sixth Section of the Act under examination, as a distinct and independent enactment. It can only be considered as part and parcel of the measure of' relief set forth in both the title and body of the Act.
As the Act sought to confer on the debtor a great favor, at the cost of the creditor, it naturally occurred to the Legislature to afford the creditor that which should approach the nearest'to an equivalent for the temporary loss of a remedy to enforce his claim.
The allowance of interest upon demands which, independently of the statute, did not carry interest, was an obvious expedient to attain this end. This Section was, in terms, to continue in operation only during the life of a temporary Act; or,'in other words, during the temporary suspension of remedies contemplated by it.
This circumstance shows that, as a measure of legislation, it was accessory merely to the more general object of the Act, and rested upon the same foundation of policy that dictated the suspension of legal remedies. It would be doing injustice to the intention of the Legislature to hold that this Section was intended to change the law of interest, without regard to the other objects sought to be secured by the Act.
It possessed neither permanence nor definiteness sufficient to warrant such an assumption.
Regarding this Section, then, as a feature merely of the intended plan of suspending legal remedies, and it is'affected by the decision of the Court of Errors in State vs. Carew, 13 Rich., 498, and is inoperative under that decision, as affecting antecedent contracts.
I do not feel called upon to express any opinion as to the validity of acts of legislation, fixing interest on demands, as affecting antecedent contracts.